Warren E. Burger: We'll resume arguments in the Federal Communications Commission against Pacifica Foundation Mr. Claiborne you may proceed whenever you are ready.
Louis F. Claiborne: Mr. Chief Justice and may it please the Court. Perhaps it's first appropriate if I state as accurately, as I can, the government's position in this case.
William J. Brennan, Jr.: The government's or the Department of Justice?
Louis F. Claiborne: The position of the United States, the Department of Justice Mr. Justice Brennan.
William J. Brennan, Jr.: For whom was the FCC speaking?
Louis F. Claiborne: The FCC was speaking for itself as --
William J. Brennan, Jr.: As part of the Government of the United States?
Louis F. Claiborne: I meant the Executive Branch of the Government of the United States, Mr. Justice Brennan.
William H. Rehnquist: Mr. Claiborne, what business is it of the Executive Branch of the United States to take a position in a case like this, once the petition for certiorari is granted to review an unfavorable decision to the Government of the Court of Appeals for the District of Columbia circuit and this Court is going to consider it on the merits. What interest does the government as an institutional litigator have in wanting a narrow construction of a statute enacted by Congress?
Louis F. Claiborne: Mr. Justice Rehnquist, of course the United States is a statutory separate party and is therefore a respondent in this Court. In this particular case, the United States has or the Department of Justice has a separate interest because it has an independent responsibility to enforce this statute quite separate from the commission's responsibility to enforce the same statute in its regulatory field. It is therefore appropriate it seems to us for the United States to speak the views of the Department of Justice in this case, since it must be bound by the decision.
William H. Rehnquist: If this Court upholds the FCC, the government will have no problem prosecuting cases under the statute because it will be given a fairly broad construction I would take it?
Louis F. Claiborne: Mr. Justice Rehnquist, the government that is the Solicitor General and the Department of Justice take the view that they should not press for broader prosecutorial discretion, then in their view the constitutional reach of the statute would authorize, and accordingly it seems to us that the Court ought to have the benefit of reviews of the Department of Justice as the constitutional reach of the statute.
William H. Rehnquist: But do you think the government is ever entitled as an institutional litigator through the Solicitor General to assert that an act of Congress is unconstitutional?
Louis F. Claiborne: Mr. Justice Rehnquist, there may be rare occasions when that is so. This is not such an occasion. We do not suggest that the statute is unconstitutional. We suggest that it has a limited application and that the commission has construed it beyond that constitutional reach.
Byron R. White: Did you say the United States is a statutory part?
Louis F. Claiborne: Indeed Mr. Justice White, I have cited in the brief the provisions of both the Communications Act and the judicial code which make that clear. Perhaps the clearest provision is that, in the judicial code and one finds it in Section 2342, first tells us that all in paragraph one there, that all final orders of the Federal Communications Commission made reviewable by Section 402(a) of Title 47 all covered by the following sections. This is such an order issued by the Commission under Section 402 of its statute. When we then change to Section 2344, we note that an action brought in the Court of Appeal to review such an order is to be an action against the United States, and it further provides at the end of that provision that the clerk shall serve a true copy of the petition on the agency and on the Attorney General. And when we return to Section 2348 of Title 28, we note that the Attorney General is responsible for and has control of the interests of the government in all Court proceedings under this chapter. The agency and any party in interest may appear – I am skipping words -- as parties thereto of their own motion and as of right, primary responsibility of the Attorney General but independent right of the agency to be represented. Hence here, the Commission, though not joined by the Solicitor General was authorized to file a petition for certiorari.
Warren E. Burger: Mr. Claiborne, as it occurred to you that there may be a difference between relationship with the Department of Justice to let us say the Secretary of Defense, a Cabinet Officer and the relationship with what is thought of as an independent regulatory agency, which is not subject to in the same way surely to the direction of the Executive Branch.
Louis F. Claiborne: Mr. Chief Justice that would certainly apply, apply with greater force in those circumstances where the agency was not free to represent itself before this Court, and where therefore, the Solicitor General would feel a greater inclination to support the independent Commission's view, which could otherwise not be presented to the Court, to when the agency has an independent right to appear here that considerations perhaps lessened. This, however, is an unusual case, in that the Department of Justice has a quite separate responsibility under the statute, and therefore cannot be bound or overly influenced by the views of the Commission as it applies to the statute in a different field. And indeed when this Court decided the ABC case in 347 of the United States reports, the Court relied on the construction of that anti-lottery statute for Communications Act, relied on the construction placed on that statute by the Attorney General and said it cannot have one meaning for the Commission and another for the Department of Justice. We notice that the Department of Justice does not view these programs as violating that statute, and we're influenced by that in holding that the Commission has ever stepped the line.
Thurgood Marshall: The difference though is the Commission has authority but statute to come in like the ICC.
Louis F. Claiborne: And indeed the Federal Communications Commission under the Hobbs Act in this sort of case.
Thurgood Marshall: As the same right as ICC.
Louis F. Claiborne: As the same independent right and indeed it's petition which this Court granted was not joined by the Solicitor General, nor was the --
Thurgood Marshall: Well, there are instances where the ICC and the Solicitor General have been at odds in this Court.
Louis F. Claiborne: Indeed Mr. Justice Marshall, and there have been instances in which the Federal Maritime Commission and the United States have been in odds, and in the most recent such case, the Court upheld the views of the United States rather than those of --
Thurgood Marshall: I didn't mean by that that was a nice way of doing business or running revenue.
Louis F. Claiborne: Mr. Justice Marshall, of course, it is to be avoided if possible, and we as the Court knows have joined the Commission in some of its submissions before this Court, we part company at a certain point.
Warren E. Burger: Apart from these background procedural matters Mr. Claiborne, I understand this is -- the station that's involved here is a public -- part of the public radio system.
Louis F. Claiborne: Yes, Mr. Chief justice.
Warren E. Burger: Supported by the Congress, by funds appropriated by Congress?
Louis F. Claiborne: Mr. Chief Justice, I do not know whether the federal funds are involved, but certainly it uses the public airways, it is licensed by the Federal Communications Commission, it is in every respect like a commercial radio station, except only that it is owned and operated by non-profit corporation.
Warren E. Burger: It doesn't take commercial advertising.
Louis F. Claiborne: It doesn't take commercial advertising, and of course, it's not governed by the profit motive and for that reason, may not be censored as it were by public taste to the same extent as a commercial station, may not be influenced by the reaction of a commercial public who might view such material as it is involved in this case as distasteful and accordingly sponsors would not sponsor it and the station would not air it. That consideration doesn't apply with respect to a broadcaster like Pacifica.
Lewis F. Powell, Jr.: Mr. Claiborne, the department supported a commission below, did it not?
Louis F. Claiborne: Mr. Justice Powell, that is true and that is an embarrassment to us. It's right to say that the matter was handled there by the anti-trust division rather than the criminal division. When the matter came on for consideration of a petition for certiorari the matter was handed over to criminal division and its view shared by the Solicitor General was that the judgment below was correct, and that the review of it ought not to be sought and accordingly we did not petition, we did not oppose a petition but when the Court took the case, we deemed it arguably to give this Court the benefit of our views.
Warren E. Burger: Mr. Claiborne, our collateral inquiries have taken some of your time, we will enlarge your time five minutes.
Louis F. Claiborne: I am most thankful.
Byron R. White: So I won't feel ignorance by asking another question, another collateral question. Do you think that Section 2348 is limited to the agencies listed in 2342?
Louis F. Claiborne: I think that is so Mr. Justice White.
Byron R. White: Because it was under this chapter, what about the National Labor Relations Board?
Louis F. Claiborne: My understanding, Mr. Justice White, is that the National Labor Relations Board does not have independent authority to --
Byron R. White: How does it get into the Court of Appeals? How does the Court of Appeals get authority to review -- if it isn't under this chapter, I think that it isn't but --
Louis F. Claiborne: They must be and I don't have it to hand, a provision in the Labor Relations law.
Potter Stewart: An enforcement proceeding in the Court of Appeal –
Louis F. Claiborne: Which allows the –
Potter Stewart: It's different from the -- technically from the review of the judgment and I am first of all proceeding under the Labor Act.
Louis F. Claiborne: Exactly so, but I think it's clear Mr. Justice White that when it comes to proceedings in this Court by petition for certiorari or otherwise, the Labor Board does not have independent authority to represent itself.
Byron R. White: And only the agencies in 2342 since 1966 have this authority.
Louis F. Claiborne: In addition the ICC.
Byron R. White: Well, it is listed.
Louis F. Claiborne: Yeah -- well, yes the Federal Maritime Commission.
Byron R. White: Federal Maritime, Atomic Energy Commission, Interstate Commerce Commission, the Secretary of Agriculture, Federal Communications Commission, I think those are the only ones.
Louis F. Claiborne: I think those are the only ones which have independent authority to appear on their own in this Court at least.
Byron R. White: And that's only been true since 1966, except for the ICC.
Louis F. Claiborne: That may be so Mr. Justice White, I don't go back any further.
Byron R. White: Thank you, I am sorry.
Louis F. Claiborne: In what times remains it's perhaps useful to say that opposition is simply this that we construe Section 1464, the only section which reviews involved in this case, as one that cannot consistently with the First Amendment be applied so as to ban absolutely for any substantial period of time, the airing of particular words on radio or television wholly without regard to circumstances or to the context, that is the limit of opposition.
Lewis F. Powell, Jr.: May I interrupt there? I'm sorry to keep interrupting but I noticed those words in the caveat at the end of your brief, and I wonder really, whether you think that's a fair characterization of the commission or its present position. The commission denies it hardly in its reply brief, Judge Leventhal didn't think that was a bad characterization. Is it necessary to construe what the commission actually held so sweepingly?
Louis F. Claiborne: Mr. Justice Powell, I fear it is. Judge Leventhal sought to save the Commission's order by narrowing it and the Commission writes its code tales. But the order which is what is before the Court and not their counsel's representation of it, it's very clear the calling dialogue was not judged except only insofar as it contained certain words. Those words regardless of how they were spoken, regardless of the manner in which they were spoken, regardless of the surrounding words were judged by the Commission to be indecent language. The definition of indecent language which the Commission gave was clearly one which did not have any relation to the context. They ruled that indecent language could in no circumstances except perhaps after 10 o'clock in the evening be redeemed by its context, and accordingly we see no option but to say the Commission and to this extent that to be commanded on their clarity of the order has said straight forwardly these words in no circumstances when children maybe in the audience and so far as we can determine that is all -- maybe it and they did not look to the monolog to see whether in that context, things might be different. They said these words repair in that monolog they are indecent by our definition, and accordingly that may not be done again.
Warren E. Burger: Mr. Claiborne, assume that this station's license came up for a renewal or that of the commercial station with exactly this record of a broadcast, precisely this, and the coalition of churches, civic associations, parent/teachers organizations intervened under the United Church of Christ intervention procedure, would you think on this record if the Commission refused to renew the license that on that ground and solely upon the ground with this broadcast it is being antagonistic to the public interest, that that could be -- that should be sustained, of course.
Louis F. Claiborne: Mr. Chief Justice I have some difficulty with the question, but the question goes beyond the boundaries of Section 1464. I take your question Mr. Chief Justice to suggest that perhaps under a public interest standard the Commission has some discretion in renewal proceedings and perhaps seen in judging.
Warren E. Burger: They have broad discussion, do they or not?
Louis F. Claiborne: Yes, I would have submitted though it is perhaps beyond the responsibility of the Department of Justice to what speak to this, but I would have submitted that the Commission may take into account whether the station has devoted a very substantial portion of its programming to a kind of material that did not appeal to substantial part of its audience, and that accordingly it was not in the public interest to renew that license when other applicants who served more of what the general public wanted were there waiting to take the spot, but I would not think it is permissible for the Commission to focus on a isolated instance of the broadcast of this monolog and say that bad mark will justify for revoking your license when renewal time comes.
Warren E. Burger: Well, if they did it once a week for 10 weeks --
Louis F. Claiborne: Mr. Chief Justice, I don't know where the line is drawn but I do recognize that the Commission must judge between applicants and must be concerned that the station to whom it has granted license does effectively serve the public interest, and that must be into serving instead of being what most of the public within its reach prefer. It does not however in my submission allow the Commission through the backdoor to censor a particular programs by saying we can't forbid it but we can take it into account in failing to renew your license, that would overstep the balance of Section --
Warren E. Burger: The position of the Department of Justice that under Section 1464, anything goes --
Louis F. Claiborne: Mr. Chief Justice, no. We, as we've tried to explain in the last portion of our brief indicated that in our view first if these very words are used in a way which though not really fighting words because the confrontation is not face-to-face, nevertheless are used in a hostile manner, so as to insult the audience generally or anyone in particular, they maybe reached under the -- analysis. We go further --
Potter Stewart: If this would not include anyone or more of the words used in a hostile manner by a fictional character, assaulting another fictional character --
Louis F. Claiborne: Indeed, Mr. Justice Stewart and to that extent we say it must be judged in context. It depends on the circumstances even fighting words, it's properly so defined, cannot be judged as words, the words fascist and racketeering itselves are not banned and simply that when they use face-to-face to an individual in without disarming smile they are likely to provoke a breach of the piece and accordingly maybe banned as fighting words. Here we go further and we say that if -- and we're concerned here primarily about citizen's band radio, if someone ill-advised attempted to jam the airways by the use of four letter words strung indefinitely we say that's sort of spewing force of indecent language with no conceivable redeeming purpose could be reached by Section 1464, and the indecency provision of it because it would not qualify as obscenity since it didn't appeal to create interest, and it's for that reason that we think --
Warren E. Burger: You left out one part of the statute, haven't you, indecent?
Louis F. Claiborne: Mr. Chief Justice I meant to say if I didn't that that would be reached under the indecency portion of the statute, and it is for that reason that we think it's important to save something of the separate as we view it, indecency prohibition in the statute quite separate from the obscenity prohibition which of course all survives under the militancy.
Lewis F. Powell, Jr.: Mr. Claiborne, in view of the standard that you propose on the last page of your brief in light of that standard what would your position be, the department's position be with respect to this bad program, of these 11 minutes with put on the air in say 8 to 9 o'clock on Saturday morning which will be prime time for all small children.
Louis F. Claiborne: Mr. Justice Powell, if it could be shown and I don't know that it could that that was a time peculiarly devoted to children's programming, and that the particular program in which it was included was one aimed specifically at children we would as we say in our brief view that as reachable --
Lewis F. Powell, Jr.: (Inaudible)
Louis F. Claiborne: No, Mr. Justice Powell, I think we say that in the last paragraph about brief, quite independently of that –
Lewis F. Powell, Jr.: In that reference for sure –
Louis F. Claiborne: -- any radio broadcast specifically directed at younger children regardless of the hour might at least we think genetively be reached under the statute. There are definitional problems about what a program aimed specifically at children would be and there we would seek the help of the Commission in defining a children's program.
John Paul Stevens: Mr. Claiborne, just to follow up on Justice Powell's question, your conclusion of course is quite tentative in the last paragraph as I read it. Do I correctly understand that if we were to adopt Judge Leventhal's view and say that all that is before us is the broadcast as I mean these words as broadcast using his limitation and we only passed on that, is it the department's view that there would not be constitutional power in the Commission to prohibit this specific broadcast in this specific time and context?
Louis F. Claiborne: Mr. Justice Stevens that would be our conclusion. We haven't addressed particularly what the arguable redeeming value there is in the calling monolog because it seems to ask that the Commission's order does not address it, but we would point out that that was clearly not a children's program.
William H. Rehnquist: Even under its general authority that it relied on as an alternative ground to the statutory ground, you would still say that there is not constitutional power in answer to Justice Stevens' question?
Louis F. Claiborne: Well first Mr. Justice Rehnquist I would say that wasn't statutory power because of the anticensorship provision in Section 326.
William H. Rehnquist: As I understand the Commission's order had also relied upon its general authority such as it was outside of the state.
Louis F. Claiborne: That is certainly so Mr. Justice Rehnquist. We would say that the only exception to any censorship provision with respect to banning a particular program is what was originally the second section, the second sentence of that same section that is Section 1424 as it now is, and therefore anything that's reached under 1464 can be viewed as an exception to the any censorship provision but the public interest provisions do not in our view allow the Commission to violate the any censorship provision except only in the sense that if programming is devoted to material that does not serve the public interest to such a degree that maybe taken into account a renewal time, but not a bad. I've exhausted my time.
Warren E. Burger: Do you have anything further, Mr. Marino?
Joseph A. Marino: Just two small points, Your Honor, may it please the Court. Yesterday in this argument Mr. Plotkin in this morning in his argument, Mr. Clairborne, keep referring to the Commission's order as banning, banning, suppressing. We thought the Commission's order makes it very clear that it wasn't banning, it wasn't adopting a flat ban that it was trying to channel this material to periods when there wouldn't be a reasonable risk that children would be exposed to it.
Thurgood Marshall: What was it, a suggestion? I mean it wasn't an order of banning it, it wasn't defined.
Joseph A. Marino: No, it was a declaratory order.
Potter Stewart: Declaratory order.
Joseph A. Marino: And what happened is that we had almost --
Thurgood Marshall: It was no more than a declaratory order.
Joseph A. Marino: Absolutely, Your Honor it was the suggestion that the Chief Justice made his analogy, a citizen came into the Commission and said these words have been broadcast, take the station's license entirely away from them because they have abused public airwaves. The Commission thought that that would not be fair to even put them in hearing on that question.
Thurgood Marshall: They also thought they would be violating the censor statute too, didn't they, if they did that?
Joseph A. Marino: 326, Your Honor, prevents -- 326 was written in the Communications act and it has two limitations on it, number one the Commission cannot censor. This section was written in 1927 and at a time when everybody had Blackstone.
Thurgood Marshall: But didn't you consider that when you were grabbed in this order?
Joseph A. Marino: We did, we're certainly aware –
Thurgood Marshall: 326?
Joseph A. Marino: Yes, yes, Your Honor, we're certainly aware of 326, we're also aware of the language that Mr. Justice White put in the Red Lion case about the Commission suppressing or preventing people from broadcasting what they want to broadcast. We're aware of 326. We're aware that we're not in a position, for example, of a motion picture censoring board which can say to a broadcast there -- or not to a broadcast, to a film distributor, bring in your product so we can look at it. We can't censor. We cannot interfere with the right of free speech by means of radio communication because that's also included in 326. But we would add that when Congress wrote 326 it quickly added at the end of it that it will be unlawful to use any obscene, indecent or profane language by means of radio communications. That was written in by the same people who wrote the section in 1927. And so when we approach these cases we have Congress' indication in 326 itself that we should concern ourselves. We not only have that indication in 326, we have it in at least three other sections that were supposed to be concerned and enforced to the limited extent that we can using our regulatory powers. I want to respond again if I can to Judge -- Justice Steven's question of yesterday. This declaratory order, Your Honor, was aimed only at broadcasting which is a medium, and when we say broadcasting, and I think everybody recognizes this, we are talking about television, AM and FM radio. It did not address the question of CB which is a different medium, raises different problems. So that the declaratory order was aimed only to broadcasting and I think there is no doubt about that in the order.
John Paul Stevens: I understand that Mr. Marino. May I go back to your question of your statement about censorship, Section 326, is it the Commission's position that if the Commission regards something as indecent, profane or obscene in its judge -- in its expert judgment it concludes that it fits within that category, that then it's entirely outside the provisioning and censorship.
Joseph A. Marino: I don't think so. First of all, let me back up and say, it's not if the Commission regards it that way, Your Honor –
John Paul Stevens: Those – the judicial -- well, excuse me, go ahead!
Joseph A. Marino: No, what I wanted to say is that it's very clear from the very beginning of Radio Communications Law that it's really a question that turns on the community in which the station is located. So if those words are found to be patently offensive by contemporary community standards in that community and this is --
John Paul Stevens: Well you give us the easy case. If it's unprotected speech, well surely it can be -- it will be prohibited.
Joseph A. Marino: When you have the hard --
John Paul Stevens: But I am talking about the tough case where something is indecent and but yet may be protected --- the person may be protected from criminal prosecution for uttering some swear words or something like that. But if it's in the indecent category, are you saying it's outside of the non-censorship category, that's what I -- how do you measure it in censorship?
Joseph A. Marino: Well by censorship I think 326 takes the classical censorship which was prior restrained, a Motion Picture Censoring Board which -- and I think this was -- let's bear in mind that the section was written in 1927. There had been very few Supreme Court cases and everybody's concepts of what the First Amendment meant were the Blackstonian concepts. That first of all you cannot – that the First Amendment means that you can't censor. Subsequently this Court has said that in a limited category you can -- Motion Picture Censoring Board may censor, but that's -- we know that we cannot censor. The problem is that broadcasters have additional responsibilities. Broadcasters have to broadcast in the public interest, and I think that's the other side of the equation.
Thurgood Marshall: As community we have mentioned, all I have heard, argued here today is one -- one man with one son, am I right?
Joseph A. Marino: We only received one complaint, Your Honor, that's correct.
Thurgood Marshall: Community action in one way, he wasn't the man, was he?
Joseph A. Marino: I am sorry, Your Honor.
Thurgood Marshall: He didn't speak for the community, did he?
Joseph A. Marino: We certainly did, Your Honor; he came in, in a representative capacity, we think rather we have been --
Thurgood Marshall: Well what made you think that? You only got one --
Joseph A. Marino: Your Honor, the standing --
Thurgood Marshall: You need the communities standing in your case, that's what I want?
Joseph A. Marino: One citizen can raise legitimate public interest --
Thurgood Marshall: If he is the one citizen then give him the right to say he is pleading for the community, does it?
Joseph A. Marino: We have --
Thurgood Marshall: Does it?
Joseph A. Marino: We have loosened the -- especially in these informal complaint cases, Your Honor, we have loosened the standards to such an extent that we will entertain complaints from one citizen on behalf of this community. We have learnt our lesson.
Thurgood Marshall: So it's not the community?
Joseph A. Marino: He prefers to speak for his community to the extent that he raises a public interest question or some other question.
Thurgood Marshall: And am I correct that if nobody had protested you wouldn't have taken action?
Joseph A. Marino: We wouldn't have known about it, Your Honor, because we don't -- we just don't have the funds or we don't have even instructions to monitor. So we would have never known about it except the citizens bringing this to our attention.
Warren E. Burger: Well I suppose one citizen can call the attention of the police department or the fire department to a nuisance and that triggers the procedures. Is that your suggestion?
Joseph A. Marino: That's the theory and Mr. Justice White's opinion in the New York Telephone Company case --
Thurgood Marshall: But this wasn't a fire.
Joseph A. Marino: No, no Your Honor.
Thurgood Marshall: Was it?
Joseph A. Marino: No, it wasn't, Your Honor, but I gave the Commission an opportunity to give broadcasters some guidance, and it did it in the context of a concrete factual situation. I want to once again stress and I don't understand why the United States feels that they have to expand the Commission's Order to reach constitutional questions, when it could have been read very narrowly as it was by Judge Leventhal and as it was by the commissioners who instructed us to come and seek cert before this Court on the basis of Judge Leventhal's opinion knowing that we were going to rely in that opinion.
Potter Stewart: Well as I understand it the Solicitor General has taken the position that this particular broadcast was protected by the Constitution, I thought that was the answer in response to a question by my brother Stevens.
Joseph A. Marino: I don't think --
Potter Stewart: So even so limited I think the --
Joseph A. Marino: Then they are saying that it couldn't even be channeled. They would channel -- I think what it comes down to --
Potter Stewart: Do you understand the – their position differently?
Joseph A. Marino: They still would say that you channelized -- I think they said you channeled in response to Mr. Justice Powell that you channel it out of let's say Captain Kangaroo where you know he is going to give to children, I can't believe that --
Potter Stewart: That's right, that's quite different from this project.
Joseph A. Marino: But what we are saying is that they are all -- that there is a reasonable risk of all this reaching children so it's a question of which is -- under the public interest standard, which is the more, the better channeling device. And finally in conclusion Your Honor, if I may, I think we may have inadvertently slighted the alternative theory that the commission use in its order. It's contained at page 18 of the Joint Appendix and we would also rely on that and rest on that in submitting this case to you and asking you to reverse the judgment of the Court below.
Warren E. Burger: Perhaps if you know, could you clarify what I put in the question to Mr. Claiborne, is this station itself supported by appropriated funds, appropriated by the Congress, or it's a public subscription?
Joseph A. Marino: It's a noncommercial educational station. I know that going through their license file, there is at least one indication that perhaps they were asking HEW for funds to improve their facilities. But I don't think it's the traditional educational or PBS, if that's the correct term, station, which is purely educational. I think they are non-commercial and they therefore qualify for educational frequencies, but I don't think they are a government-supported station other than perhaps the subsidy from HEW that they have got. Thank you, Your Honor.
Warren E. Burger: Thank you gentlemen. The case is submitted.